EXHIBIT99.1 Commentary for the Week Ended March 27, 2009 Weekly Performance Statistics 1 March 27, 2009 Weekly ROR MTD ROR YTD ROR Class A Units -0.96% -3.84% -5.48% Class B Units -0.97% -3.90% -5.68% S&P 500 Total Return Index 2 6.21% 11.22% -9.00% Lehman Long Government Index 2 -0.16% 3.51% -6.02% 1 Subject to independent verification 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Performance Analysis 3 3The charts above are compiled using unaudited ROR estimates.Data is subject to independent verification Sector Commentary Equity Indices Grant Park’s positions in the equity indices markets are predominantly short. The Fund’s positions in the North American equity markets experienced setbacks as markets rose because of improved investor sentiment.Investor confidence increased due to several factors, including better-than-expected economic data in the U.S. and the unveiling of a plan to buy distressed assets from financial institutions. Rallies in the Asian equity markets moved against our positions this past week.The Japanese Nikkei 225 index experienced its biggest weekly rise in nearly five months as optimism regarding the future of the global economy prompted sidelined investors to re-enter the markets. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS
